Citation Nr: 0940450	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, referred to as depression.


REPRESENTATION

Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.  

The Veteran testified at an RO formal hearing in May 2008.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The medical evidence of record fails to support a 
diagnosis of asbestosis based on clinical findings.

2.   The Veteran's service treatment and personnel records 
fail to reference any psychiatric treatment or disability in 
service.

3.  There is no medical opinion of record linking any of the 
Veteran's acquired psychiatric disabilities to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression, have not been 
met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, VA's notice 
requirements were fulfilled by a November 2003 letter.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  All available records 
identified by the Veteran as relevant have been obtained, 
including his VA and private treatment records, as well as 
service treatment and personnel records.  The Veteran was 
afforded two VA respiratory examinations in conjunction with 
his asbestosis claim, and a VA examination regarding the 
Veteran's psychiatric disability claim was not warranted, as 
there is no medical evidence suggesting the Veteran incurred 
a psychiatric disability in service.  Thus, VA's duty to 
provide an examination was not triggered.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.




II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Asbestosis

Through his RO hearing testimony and submitted statements, 
the Veteran contends that he has asbestosis primarily as the 
result of his in-service asbestos exposure while stationed 
aboard the U.S.S. Belmont.  Specifically, the Veteran reports 
that he was exposed to asbestos due to the ship's asbestos 
insulation; his work in the boiler room; and from being in 
the proximity of other service members who were wrapping 
pipes, thereby placing asbestos particles in the air.  The 
Veteran also asserts that his private physician diagnosed him 
with asbestosis based upon the results of an MRI.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The Veteran's DD Form 214 and personnel records reflect his 
assignment to the U.S.S. Belmont, and his specialty is 
reflected as a ship's serviceman assigned to the laundry 
division. 

The Veteran's service treatment records reflect assessments 
of bronchitis in January 1968 and June 1969, and an August 
1969 chest x-ray notes the accentuation of markings in the 
lower left half of the left lung field, which was thought to 
represent pneumonitis in a healing state.  However, the 
Veteran's lungs and chest were clinically assessed as normal 
at the time of his separation physical examination in 
November 1969, and the results of a chest x-ray performed at 
that time were noted to be normal.

After service, the Veteran underwent a VA examination in June 
1971, and a chest x-ray taken at that time noted the 
Veteran's lung fields to be clear.  A September 1999 private 
treatment record reflects a diagnosis of chronic obstructive 
pulmonary disease (COPD) with mild restrictive defect, noting 
that the restrictions probably stemmed from the Veteran's 
obesity.  An October 1999 pulmonary private treatment record 
reflects that the Veteran is a former coal-miner and that he 
had recently ceased cigarette-smoking after smoking two-and-
a-half packs of cigarettes per day for 30 years.  The 
treatment record also includes an impression of 
multifactorial dyspnea, due to congestive heart failure, 
obstructive lung disease, obesity with deconditioning, and 
possible pulmonary hypertension; as well as a diagnosis of 
COPD.    

A March 2000 VA treatment record reflects a diagnosis of 
COPD, and a subsequent March 2000 VA treatment record 
includes the Veteran's report that his shortness of breath is 
attributable to his asbestosis, and an assessment of 
pulmonary asbestosis, functional class III, was noted.  
However, no objective findings supporting this diagnosis were 
made.  A May 2000 private treatment record reflects a 
diagnosis of dyspnea with mixed obstructive restrictive 
defect.  A July 2002 VA treatment record includes the 
Veteran's prior medical history of emphysema, not elsewhere 
classified.

The Veteran underwent a VA respiratory examination in 
December 2003, during which he reported that one of his 
service-related assignments involved working inside a blimp 
hanger that was insulated with asbestosis.  The Veteran also 
reported a post-service career working on the railroads as a 
switchman and brake-shoe repairman and that he had smoked at 
least a pack of cigarettes per day for approximately 35 years 
until he ceased cigarette-smoking in 1999 after having a 
heart attack.  The Veteran also reported having been 
diagnosed with asbestosis and mesothelioma by private 
physicians approximately six months prior to the time of this 
examination.  The examiner diagnosed the Veteran with 
significant dyspnea from multiple causes.  After reviewing 
the results of pulmonary function tests (PFT's) performed 
earlier that year, the examiner initially opined that the 
Veteran's moderate reduction in diffusion capacity of carbon 
monoxide (DLCO) was likely due to his asbestos exposure.  
However, after reviewing the results of the Veteran's chest 
x-ray, the examiner stated that the results were not 
indicative of asbestosis, as no pleural plaques or 
interstitial changes were noted.  

Private treatment records from January 2008 include diagnoses 
of chronic bronchitis without exacerbation, and COPD.

The Veteran underwent a second VA respiratory examination in 
October 2008, during which time he reported a history of 
smoking one-and-a-half to two packs of cigarettes per day for 
35 years prior to his cessation in 1999.  He also reported 
that he had been diagnosed with emphysema approximately 10 
years prior to the time of the examination and with 
asbestosis approximately two to three years prior to the time 
of the examination.  After examining the Veteran, the results 
of PFT's, and the results of a chest x-ray (which revealed no 
evidence of pleural calcification), the examiner opined that 
there was insufficient evidence to support a diagnosis of 
asbestosis.  In support of this opinion, the examiner stated 
that the Veteran's chest x-ray failed to reveal any evidence 
of pulmonary calcifications or plaques that would be 
consistent with asbestos exposure.  Furthermore, the Veteran 
had reported a history of emphysema (COPD) and a previous 
history of heavy tobacco use, and his PFT results revealed a 
restriction consistent with COPD.   Moreover, after reviewing 
the results of the Veteran's December 2003 VA examination, 
the examiner noted that the Veteran's dyspnea diagnosed at 
that time was noted to be multifaceted and could have 
resulted from the Veteran's multiple other conditions, 
including his congestive heart failure with an endurance 
factor of 36 percent, his COPD, and his status-post 
myocardial infarction.  The examiner also noted that the 
February 2003 chest x-ray results were not consistent with 
asbestosis, nor were the PFT results recorded in the 
examination report conclusive of asbestosis, as the lung 
volumes were normal and the forced expiratory volume in one 
second/forced vital capacity ration (FEV-1/FVC) suggested 
obstruction.

After reviewing all of the evidence of record, the Board 
concludes that the totality of the evidence fails to 
establish that the Veteran has asbestosis.  The only 
asbestosis diagnosis of record is contained in a March 2000 
VA treatment record, and that record does not reflect any 
clinical basis for this diagnosis; rather, it appears that 
the diagnosis is based upon the Veteran's report of having 
been previously diagnosed with asbestosis.  Furthermore, as 
referenced by the February 2003 and October 2008 VA 
examiners, the clinical data regarding the Veteran's 
respiratory impairment does not reflect evidence of 
asbestosis.  Chest x-rays have consistently failed to reveal 
interstitial markings or pleural plaques, and the October 
2008 VA examiner opined that the Veteran's PFT results 
revealed findings consistent with the Veteran's diagnosed 
COPD.  Furthermore, although the Veteran has reported that he 
was diagnosed with asbestosis by his private physician, all 
of the Veteran's private treatment of record, including those 
treatment records submitted by the Veteran, fail to reflect 
such a diagnosis.  

As such, the Board concludes that evidence of a diagnosed 
respiratory disability caused by asbestos exposure has not 
been presented, and, in the absence of proof of the claimed 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's appeal is denied.

An Acquired Psychiatric Disability

The Veteran contends that his currently-diagnosed depression 
began in service and that he sought treatment for his 
symptoms and was prescribed Xanax.  The Veteran states that 
he became depressed in service due to his separation from 
home and family, including his newborn son.  

The Veteran's service treatment and personnel records fail to 
reference any treatment for or a diagnosis of any psychiatric 
disability, and no psychiatric abnormalities were noted at 
separation.  

After service, the Veteran sought psychiatric treatment in 
September 1976, at which time he reported that his symptoms 
had begun six months prior to the time of this treatment, and 
the Veteran was diagnosed with depressive neurosis.  The 
corresponding treatment records fail to reflect that the 
Veteran reported that his psychiatric symptoms either began 
in service or were attributable to service.  The Veteran 
again sought psychiatric treatment in November 1982, at which 
time the Veteran reported that his depression was related to 
his employment.  The Veteran was diagnosed with neurotic 
depression.

Subsequent VA and private treatment records reflect diagnoses 
of depression, dysthymic disorder, chronic depression, 
neurotic depression, and anxiety.  A June 2000 VA treatment 
record reflects the Veteran's report of developing depression 
in service and being referred to a counselor and chaplain for 
counseling therapy.  A November 2000 VA treatment record 
reflects the Veteran's contention that his assignment to a 
spy ship during service contributed to his present 
psychiatric disability.  

The Board notes that despite his assertions to the contrary, 
none of the Veteran's service treatment or personnel records 
reflect that he received any in-service psychiatric 
treatment.  Moreover, the Veteran did not report that his 
psychiatric symptoms began in service when he first sought 
treatment in 1976, and at that time, he reported the onset of 
his symptoms six months prior to the time of treatment.  The 
Veteran's 1982 psychiatric treatment records include his 
report that his depression was due to his post-service 
employment, and while his more recent treatment records 
reflect his assertions that his currently-diagnosed 
psychiatric disabilities are attributable to service, none of 
the Veteran's medical treatment records contain a medical 
opinion linking his psychiatric disabilities to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that a lay person, such as the Veteran, is not 
medically qualified to prove a matter requiring medical 
expertise, including an opinion regarding medical causation).  
Furthermore, the Veteran has not offered any medical opinion 
linking any psychiatric disability to service.

Given the lack of any in-service treatment or medical opinion 
linking any of the Veteran's acquired psychiatric 
disabilities to service, the Board concludes that a basis for 
granting service connection has not been presented, and the 
Veteran's appeal is therefore denied.

.
ORDER

Service connection for asbestosis is denied.

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


